Citation Nr: 1704998	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  00-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to March 1966.

This case has a long procedural history.  The appellant initially applied for VA benefits in September 1969.  In June 1971, the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, issued an administrative decision denying the claim on the grounds that, because he was discharged from the Army under other than honorable conditions, the appellant was not eligible for receive VA benefits.  Over the next several years, the appellant sent the RO many requests for VA benefits, all of them unsuccessful.  In November 1998, the Board determined that, contrary to prior determinations by the RO, the Veteran had filed a timely notice of disagreement to initiate an appeal the June 1971 decision.  

After further development, the Board denied the appellant's basic eligibility for VA benefits based on the character of his discharge in April 2003.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2004, the Court granted the parties' joint motion to vacate the Board decision and to remand the issue back to the Board.  Since then, the Board has denied the claim two more times - in September 2007 and December 2010 - but both denials were vacated by the Court after further review, most recently in a memorandum decision dated March 2012.  The Board most recently remanded the case to the RO in November 2012.     

Although the Board regrets the associated delay, further development is needed to comply with the provisions of its prior remand orders.  For this reason, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"In order to qualify for VA benefits, a claimant . . . or the party upon whose service the claimant predicates the claim ... [must be] a 'veteran. " Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); see 38 C.F.R. § 3.1(d) (2008).  A discharge from a sentence of a general court-martial usually bars entitlement to VA benefits.  See 38 U.S.C. § 5303; 38 C.F.R. § 3.12 (2008).
According to his Certificate of Discharge from Active Duty (DD Form 214), the appellant in this case was discharged under other than honorable conditions.  He received this kind of discharge after two non-judicial punishments for sleeping on guard duty and failing to report for duty, two special courts martial for larceny and for going absent without leave (AWOL).  

The appellant may still be eligible for benefits if he was insane at the time of the commission of the offenses leading to his court-martial and discharge.  See 38 U.S.C. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016).  It is clear from his service treatment records that the appellant suffered a head injury after a parachute jump during active duty in April 1965.  He claims that, as a result of this head injury, he was insane at the time of the offenses which resulted in his discharge. 

When the Board remands an appeal, the claimant obtains a right to compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board and the AOJ have arranged several mental illness examinations of the appellant to help determine whether he met VA's definition of insanity at the relevant time.  In January 2006, the AOJ obtained the report of a VA psychiatrist, who opined that it was likely that the appellant's offenses were related to a personality disorder and to substance abuse, and not the in-service head injury.  The examiner's report, however, noted that further "assessment by a board certified forensic psychiatrist would most likely be needed in order to answer the question of insanity."  

Consistent with the parties' December 2008 joint motion, the Board remanded the case for a new opinion in February 2009.  In remanding the case, the Board found that the failure to obtain an opinion from a forensic psychiatrist, as recommended by the January 2006 examiner, violated both Stegall and VA's duty to assist the claimant under 38 U.S.C.A. § 5103A.  The AOJ obtained a new opinion in April 2010.  In its now-vacated December 2010 decision, the Board acknowledged that it was unclear whether the author of the April 2010 opinion was a board certified forensic psychiatrist.  But because the examiner was described as a forensic psychiatrist in a supplemental statement of the case (SSOC) issued by the AOJ in April 2010, the Board applied the presumption of regularity and found that the April 2010 examiner was qualified as a forensic psychiatrist.  

As the Court explained in its March 2012 memorandum decision, the April 2010 examiner was not actually a forensic psychiatrist.  The Court therefore vacated the Board's December 2010 and returned the case to the Board.  The Board then remanded the case to the AOJ with instructions to refer the case, "to a VA forensic psychiatrist or to a VA forensic psychiatrist through QTC Medical Services, for review and an opinion as to the Appellant's mental state at the time he committed various offenses in service."  

The AOJ obtained a medical opinion in July 2016, but unfortunately the opinion's author is a forensic psychologist, and not a forensic psychiatrist.  Given the length of time this appeal has been pending, the Board has considered the report with the possibility in mind that the AOJ obtained substantial compliance with the Board's prior remand instructions, potentially satisfying Stegall.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  From his report, it appears that the psychologist thoroughly reviewed the evidence in this case.  He also provided an explanation for his negative opinion on the insanity issue.  Unfortunately, the section of his report which explains why he rejected the possibility that the in-service head injury caused insanity at the time of the relevant offenses relies almost entirely on the reasoning of the January 2006 VA examination report - the same report which concludes that "assessment by a board certified forensic psychiatrist would most likely be needed in order to answer the question of insanity."  But the July 2016 report does not address this part of the January 2006 report.  The July 2016 opinion does indicate that its author is board certified in forensic psychology, but the author does not claim that his qualifications are effectively the same as those of a board certified forensic psychiatrist for the purpose of the requested opinion.  Given that two Board decisions were vacated because of the failure to obtain the opinion of a forensic psychiatrist, it remains unclear whether VA has substantially complied with its prior remand orders under these circumstances.  For these reasons, the appellant's claim will be remanded so that an appropriate opinion can be obtained from a forensic psychiatrist.   

Accordingly, the case is REMANDED for the following action:

1. The claims file and a copy of this remand should be forwarded to a VA forensic psychiatrist or to a forensic psychiatrist through QTC Medical Services, for review and an opinion as to the Appellant's mental state at the time he committed various offenses in service.  The psychiatrist must review the entire file, including the service treatment records, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant was insane for VA purposes at the time he committed the offenses in service leading to his discharge.  

The examiner's opinion should review and discuss the medical opinions provided by Dr. K.J.M.; the July 2012 opinion by R.F. (a medical consultant) as well as the treatise/internet articles submitted by and on behalf of the appellant.  

If the psychiatrist determines that an examination of the appellant is needed before he or she can provide the requested opinion, an examination should be arranged.  The psychiatrist should provide a complete rationale for any opinion or conclusion reached, and that opinion should reflect consideration of the VA definition of "insanity" found at 38 C.F.R. § 3.354(a).  The opinion should specifically address the appellant's suggestion that, at the time of the relevant offenses, he was insane as a result of his April 1965 in-service head injury.  

2. The AOJ must ensure that the opinion complies with these instructions.  If the report is insufficient, the AOJ should return the examiner's report for any necessary corrective action.

3. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal.  If any requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





